In a proceeding pursuant to CPLR article 78, to review a determination by the respondent New York State Division of Housing and Community Renewal dated May 12, 1989, to terminate the petitioner’s probationary employment, the petitioner appeals from a judgment of the Supreme Court, Queens County (Hentel, J.), dated April 15, 1991, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court was correct in concluding that the determination by the respondent New York State Division of Housing and Community Renewal to terminate the petitioner’s employment based on his poor attitude and unsatisfactory job performance was rational, and not arbitrary and capricious (see, Matter of Talamo v Murphy, 38 NY2d 637, 639; see *267also, Matter of Rollick v Ambach, 97 AD2d 637; Matter of Quraishi v Nyquist, 55 AD2d 775; Matter of Going v Kennedy, 5 AD2d 173, affd 5 NY2d 900).
There was no showing that the petitioner’s dismissal was based on discrimination in violation of Executive Law § 296 (1) (a), resulting from the petitioner’s handwriting disability. Rosenblatt, J. P., Miller, Lawrence and Pizzuto, JJ., concur.